Exhibit 10.12
Domestic Employees
Dionex Corporation
Performance Stock Unit Grant Notice
(2004 Equity Incentive Plan)
Dionex Corporation (the “Company”), pursuant to Section 8(c) of the Company’s
2004 Equity Incentive Plan (the “Plan”), hereby awards to Participant a
Performance Stock Unit Award covering the number of stock units (the “Stock
Units”) set forth below (the “Award”). This Award shall be evidenced by this
Performance Stock Unit Grant Notice (the “Grant Notice”) and a Performance Stock
Unit Award Agreement (the “Award Agreement”). This Award is subject to all of
the terms and conditions as set forth herein and in the applicable Award
Agreement and the Plan, each of which are attached hereto and incorporated
herein in their entirety. Capitalized terms not otherwise defined herein shall
have the meanings set forth in the Plan and the Award Agreement. Except as
expressly provided in the Award Agreement, in the event of any conflict between
the terms of the Award and the Plan, the terms of the Plan shall control.

     
Participant:
   
 
   
Date of Grant:
   
 
   
Target Stock Unit Amount:
   
 
   
Maximum Number of Stock Units:
   
 
   
Consideration:
  Participant’s services to the Company

Vesting Schedule:
The Award will not vest unless the Executive Equity Compensation Subcommittee of
the Company’s Compensation Committee (the “Subcommittee”) determines that
either:
(a) the Company’s consolidated revenues for the fiscal year ending June 30, 2012
represent a compounded annual growth rate as compared to the Company’s
consolidated revenues for the fiscal year ended June 30, 2010 (the “Revenue
Growth Rate”) of at least         % (50% of the target of         %); or
(b) the Company’s consolidated earnings per share for the fiscal year ended
June 30, 2012 represent a compounded annual growth rate as compared to the
Company’s consolidated revenues for the fiscal year ended June 30, 2010 (the
“EPS Growth Rate”) of at least         % (50% of the target of         %).
In the event the Subcommittee makes the determination set forth above, the total
number of shares subject to the Award that will be eligible for vesting will be
determined according to the following formula: (1/2) * ((Revenue Growth
Rate/Target) + (EPS Growth Rate /Target)) * Target Stock Unit Amount, rounded to
the nearest whole share and up to a maximum of the Maximum Number of Stock Units
set forth above. In the event the Revenue Growth Rate or the EPS Growth Rate is
less than 50% of the applicable Target, it will be deemed to be zero for
purposes of the foregoing formula. Of the total number of shares eligible for
vesting, 50% will vest on the date of the Subcommittee’s determination thereof,
25% will vest on the third anniversary of the date of grant and 25% will vest on
the fourth anniversary of the date of grant, subject to the recipient’s
Continuous Service (as defined in the Plan).
Delivery Schedule: Delivery of each share of Common Stock for each Stock Unit
that vests shall occur on the date of vesting, subject to the provisions of the
Award Agreement.

 

 



--------------------------------------------------------------------------------



 



Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Award Agreement and the Plan.
Participant further acknowledges that as of the Date of Grant, this Grant
Notice, the Award Agreement and the Plan set forth the entire understanding
between Participant and the Company regarding the award of the Stock Units and
the underlying Common Stock issuable thereunder and supersede all prior oral and
written agreements on that subject with the exception of Stock Awards previously
granted and delivered to Participant under the Plan. Participant agrees that the
Company may that any shares delivered in connection with Stock Units granted
hereunder be held by a broker designated by the Company.

              Dionex Corporation   Participant
 
           
By:
                     
 
  Signature   Signature
 
           
Title:
      Date:              
 
           
Date:
           
 
           

     
Attachments:
  Award Agreement, Plan and Prospectus (The Plan and Prospectus can be found on
the Company’s intranet).

 

 



--------------------------------------------------------------------------------



 



Dionex Corporation
2004 Equity Incentive Plan
Performance Stock Unit Award Agreement
Pursuant to the Performance Stock Unit Grant Notice (“Grant Notice”) and this
Performance Stock Unit Award Agreement (“Agreement”), Dionex Corporation (the
“Company”) has awarded you a Performance Stock Unit Award pursuant to Section
8(c) of the Company’s 2004 Equity Incentive Plan (the “Plan”) for the number of
Stock Units as indicated in the Grant Notice (collectively, the “Award”).
Defined terms not explicitly defined in this Agreement but defined in the Plan
shall have the same definitions as in the Plan. Except as expressly provided
herein, in the event of any conflict between the terms of this Agreement and the
Plan, the terms of the Plan shall control. The details of this Award, in
addition to those set forth in the Grant Notice, are as follows.
1. Grant of Award. This Award represents the right to be issued on a future date
the number of shares of Common Stock as indicated in the Grant Notice. As of the
Date of Grant, the Company will credit to a bookkeeping account maintained by
the Company for your benefit (the “Account”) the number of shares of Common
Stock subject to this Award. This Award was granted in consideration of your
services to the Company. Except as otherwise provided herein, you will not be
required to make any payment to the Company (other than services to the Company)
with respect to your receipt of this Award, the vesting of the Stock Units, or
the delivery of the underlying Common Stock.
2. Vesting. The Stock Units shall vest, if at all, as provided in the Vesting
Schedule set forth in your Grant Notice, provided that vesting shall cease upon
the termination of your Continuous Service. Upon such termination of your
Continuous Service, the shares credited to the Account that were not vested on
the date of such termination will be forfeited to the Company and you will have
no further right, title or interest in or to such underlying shares of Common
Stock.
3. Number of Stock Units and Shares of Common Stock.
(a) The number of Stock Units subject to this Award and the number of shares of
Common Stock deliverable with respect to such Stock Units may be adjusted from
time to time for Capitalization Adjustments as described in Section 12(a) of the
Plan. You shall receive no benefit or adjustment to this Award with respect to
any cash dividend or other distribution that does not result from a
Capitalization Adjustment as described in Section 12(a) of the Plan; provided,
however, that this sentence shall not apply with respect to any shares of Common
Stock that are delivered to you in connection with this Award after such shares
have been delivered to you.
(b) Any additional Stock Units, shares of Common Stock, cash or other property
that becomes subject to this Award pursuant to this Section 3 shall be subject,
in a manner determined by the Board, to the same forfeiture restrictions,
restrictions on transferability, and time and manner of delivery as applicable
to the other Stock Units and Common Stock covered by this Award.
(c) Notwithstanding the provisions of this Section 3, no fractional Stock Units
or rights for fractional shares of Common Stock shall be created pursuant to
this Section 3. The Board shall, in its discretion, determine an equivalent
benefit for any fractional Stock Units or fractional shares that might be
created by the adjustments referred to in this Section 3.
4. Delivery of Shares of Common Stock.
(a) Subject to the provisions of this Agreement, in the event one or more Stock
Units vest, the Company shall deliver to you one share of Common Stock for each
Stock Unit that vests as set forth in your Grant Notice. However, if a scheduled
delivery date falls on a date that is not a business day, such delivery date
shall instead fall on the next following business day.

 

 



--------------------------------------------------------------------------------



 



(b) Notwithstanding the foregoing, in the event that you are subject to the
Company’s Insider Trading and “Window Period” Policy (or any successor policy)
and any shares covered by this Award are scheduled to be delivered on a day (the
“Original Delivery Date”) that does not fall during a “window period” applicable
to you, as determined by the Company in accordance with such policy, then such
shares shall not be delivered on such Original Delivery Date and shall instead
be delivered on the first business day of the next occurring “window period”
applicable to you but in no event later than 60 days following the Original
Delivery Date.
(c) The form of such delivery (e.g., a stock certificate or electronic entry
evidencing such shares) shall be determined by the Company.
(d) In the event of a Corporate Transaction, any surviving corporation or
acquiring corporation may assume or continue this Award or may substitute a
similar stock award for this Award (including but not limited to, an award to
acquire the same consideration paid to the stockholders of the Company, as the
case may be, pursuant to the Corporate Transaction). A surviving corporation or
acquiring corporation may not assume or continue only a portion of this Award or
substitute a similar stock award for only a portion of this Award. The terms of
any assumption, continuation or substitution shall be set by the Board. In the
event of a Corporate Transaction that also qualifies as a Change in Control
Transaction and any surviving corporation or acquiring corporation does not
assume or continue this Award or substitute a similar stock award for this Award
in such Change in Control Transaction, then if your Continuous Service has not
terminated prior to the effective time of such Change in Control Transaction,
the vesting of this Award shall (contingent upon the effectiveness of such
Change in Control Transaction) be accelerated in full to a date prior to the
effective time of such Change in Control Transaction as the Board shall
determine (or, if the Board shall not determine such a date, to the date that is
five days prior to the effective time of such Change in Control Transaction),
and the shares subject to the Stock Units shall be delivered to you no later
than 60 days following the date of the consummation of such Change in Control
Transaction. In the event of a Corporate Transaction that also qualifies as a
Change in Control Transaction and any surviving corporation or acquiring
corporation does not assume or continue this Award or substitute a similar stock
award for this Award in such Change in Control Transaction, then if your
Continuous Service has terminated prior to the effective time of such Change in
Control Transaction, the vesting of this Award shall not be accelerated, and
this Award shall terminate at or prior to such effective time. The foregoing
provision shall supersede Section 12(c) of the Plan regarding this Award.
5. Securities Law Compliance. You may not be issued any Common Stock under this
Award unless either (i) the shares of Common Stock are then registered under the
Securities Act, or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. This Award must
also comply with other applicable laws and regulations governing this Award, and
you shall not receive such Common Stock if the Company determines that such
receipt would not be in material compliance with such laws and regulations.
6. Restrictive Legends. The Common Stock issued under this Award shall be
endorsed with appropriate legends, if any, determined by the Company.
7. Transfer Restrictions. This Award is not transferable, except by will or by
the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Common Stock subject to the Award until the shares are issued to you
in accordance with Section 4 of this Agreement. After the shares have been
issued to you, you are free to assign, hypothecate, donate, encumber or
otherwise dispose of any interest in such shares provided that any such actions
are in compliance with the provisions herein and applicable securities laws.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to receive any distribution of
Common Stock to which you were entitled at the time of your death pursuant to
this Agreement.

 

 



--------------------------------------------------------------------------------



 



8. Award not a Service Contract. This Award is not an employment or service
contract, and nothing in this Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in this Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate.
9. Unsecured Obligation. This Award is unfunded, and even as to any Stock Units
which vest, you shall be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue Common Stock pursuant to
this Agreement. You shall not have voting or any other rights as a stockholder
of the Company with respect to the Common Stock acquired pursuant to this
Agreement until such Common Stock is issued to you pursuant to Section 4 of this
Agreement. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company with respect to the Common Stock so issued. Nothing
contained in this Agreement, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind or a fiduciary
relationship between you and the Company or any other person.
10. Withholding Obligations.
(a) On or before the time you vest in your Stock Units or receive a distribution
of Common Stock pursuant to this Award, or at any time thereafter as requested
by the Company, you hereby authorize any required withholding from the Common
Stock issuable to you and otherwise agree to make adequate provision in cash for
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or any Affiliate which arise in
connection with this Award (the “Withholding Taxes”). Additionally, the Company
may, in its sole discretion, satisfy all or any portion of the Withholding Taxes
obligation relating to this Award by any of the following means or by a
combination of such means: (i) withholding from any compensation otherwise
payable to you by the Company; (ii) causing you to tender a cash payment; or
(iii) withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to you in connection with this Award with a Fair Market
Value (measured as of the date shares of Common Stock are issued to pursuant to
Section 4) equal to the amount of such Withholding Taxes; provided, however,
that the number of such shares of Common Stock so withheld shall not exceed the
amount necessary to satisfy the Company’s required tax withholding obligations
using the minimum statutory withholding rates for federal, state, local and
foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.
(b) Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to deliver to you any Common
Stock.
(c) In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.

 

 



--------------------------------------------------------------------------------



 



11. Notices. Any notices required to be given or delivered to the Company under
the terms of this Award shall be in writing and addressed to the Company at its
principal corporate offices. Any notice required to be given or delivered to you
shall be in writing and addressed to your address as on file with the Company at
the time notice is given. All notices shall be deemed effective upon personal
delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.
12. Headings. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
13. Amendment. This Agreement may be amended only by a writing executed by the
Company and you which specifically states that it is amending this Agreement.
Notwithstanding the foregoing, this Agreement may be amended solely by the
Company by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to you, and provided
that no such amendment adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Company
reserves the right to change, by written notice to you, the provisions of this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to rights relating to that portion of this Award
which has not been delivered to you in Common Stock pursuant to Section 3.
14. Miscellaneous.
(a) The rights and obligations of the Company under this Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.
(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of this Award.
(c) You acknowledge and agree that you have reviewed this Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting this Award and fully understand all provisions of this Award.
(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
15. Governing Plan Document. This Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of this Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. The
Company shall have the power to interpret the Plan and this Agreement and to
adopt such rules for the administration, interpretation, and application of the
Plan as are consistent therewith and to interpret or revoke any such rules. All
actions taken and all interpretations and determinations made by the Board shall
be final and binding upon you, the Company, and all other interested persons. No
member of the Board shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.

 

 



--------------------------------------------------------------------------------



 



16. Effect on Other Employee Benefit Plans. The value of this Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.
17. Choice of Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.
18. Severability. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
19. Other Documents. You hereby acknowledge receipt or the right to receive a
prospectus providing the information required by Rule 428(b)(1) promulgated
under the Securities Act. In addition, you acknowledge that you have read and
understand and agree to abide by the terms of the Company’s Insider Trading and
“Window Period” Policy.
20. Definitions. For purposes of this Agreement, the following definitions shall
apply:
(a) “Change in Control Transaction” shall mean either of the following:
(i) The acquisition, by a person or persons acting as a group, of the stock of
the Company that, together with other stock held by such person or group,
constitutes 50% or more of the total fair market value or total voting power of
the Company; provided, however, (i) if a person or persons acting as a group is
considered to own 50% or more of the total voting power of the Company as of the
Date of Grant specified in your Grant Notice, the acquisition of additional
stock by the same person or persons shall not constitute a Change in Control
Transaction; (ii) an increase in the percentage of stock owned by a person or
persons acting as a group as a result of a transaction in which the Company
acquires its own stock in exchange for property shall be treated as an
acquisition of stock for purposes of this Section; (iii) such acquired stock of
the Company remains outstanding after the transaction; and (iv) for purposes of
this Section, “persons acting as a group” shall be determined by reference to
Treas. Reg. Section 1.409A-3(i)(5)(v)(B).

 

 



--------------------------------------------------------------------------------



 



(ii) The acquisition, within a twelve month period ending on the date of the
most recent acquisition, by a person or persons acting as a group, of the
Company’s assets having a total gross fair market value (determined without
regard to any liabilities associated with such assets) of 40% or more of the
total gross fair market value of all of the assets of the Company (determined
without regard to any liabilities associated with such assets) immediately prior
to such acquisition or acquisitions; provided, however, that a Change in Control
Transaction shall not occur (i) upon a transfer to an entity that is controlled
by the Company’s stockholders immediately after the transfer; (ii) if such
assets are transferred to a stockholder of the Company immediately before the
asset transfer in exchange for Company stock; (iii) if such assets are
transferred to an entity of which 50% or more of the total value or voting power
is owned, directly or indirectly, by the Company (as determined immediately
after the transfer of such assets); (iv) if such assets are transferred to a
person or persons acting as a group, that owns, directly or indirectly, 50% or
more of the total value or voting power of all of the outstanding stock of the
Company (as determined immediately after the transfer of such assets); or (v) if
such assets are transferred to an entity of which at least 50% of the total
value or voting power is owned, directly or indirectly, by a person described in
foregoing clause (iv) (as determined immediately after the transfer of such
assets); provided, further, that for purposes of this Section, “persons acting
as a group” shall be determined by reference to Treas. Reg.
Section 1.409A-3(i)(5)(vii)(C).
(b) “Separation From Service” shall mean your “separation from service” with the
Company within the meaning of Treas. Reg. Section 1.409A-1(h) (without regarding
to any alternative definitions therein).
* * * * *
This Performance Stock Unit Award Agreement shall be deemed to be signed by the
Company and you upon your signing of the Grant Notice.

 

 